Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.       

Regarding independent claims 1, 7, 9 and 16, these claims are allowed because the prior art of record fails to teach or render obvious the inclusion of the limitation that “the second radiant-heat sheet does not contact the antenna pattern” or “the second radiant-heat sheet is not disposed over the antenna pattern” as recited in each of claims 1, 7, 9 and 16.

The 251 rejection is withdrawn in this Office action for the reasons pointed out by the Applicant in the response filed on Feb. 09, 2021 that new claims 9 and 16 are broader because the term “disposed on” in claims 9 and 16 is broader than the term “includes” in claim 1 and 7 and the terms “disposed over”, “extending to” in claims 9 and 16 are broader than the term “connecting” in claims 1 and 7. Specifically, the Applicant points out that:


    PNG
    media_image1.png
    328
    585
    media_image1.png
    Greyscale

Remarks section at page 11.

    PNG
    media_image2.png
    132
    586
    media_image2.png
    Greyscale

Remarks section at page 12.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Nguyen whose telephone number is (571) 272-1748.  The examiner can normally be reached on Monday -Thursday 7:00 am - 5:00 pm ET.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer, can be reached on (313) 446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Nguyen/
Primary Examiner
CRU, AU 3991




Conferees:

Primary Examiner
CRU, AU 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991